DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 25 October 2022 is acknowledged.
Claims 3 and 6 are withdrawn from consideration.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a head placement section, movement measurement section and battery housing section in claim 1;
connection mechanism in claim 5;
head placement section and movement measurement section in claim 8; and
battery housing section and head placement section in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The term barycenter is indefinite and not defined by the Specification. For purposes of examination, it is presumed that the barycenter is the center of gravity.
In claim 2, it is not clear how the barycenter is shifted.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 2 and 4, 5 and 7, the limitation that the sections are arranged in order is indefinite. Order may refer to chronological order for assembly of the elements. Order may also refer to the order in which the elements appear or are arranged in a certain direction.
The claims do not clarify what the order refers to, or in which direction the elements are arranged. 
The following comments are provided with regards to claims 2, 8 and 9.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “barycenter” in claims 2, 8 and 9 is presumed to mean “center of gravity,” while the accepted meaning is a term used in astrophysics to refer to “the point around which two celestial bodies orbit each other.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210276341 A1 to Osanai et al.
Osanai et al. discloses, with regards to claim:
1. A printing apparatus (fig. 2) that performs printing on a medium while being manually moved relative to the medium, the printing apparatus comprising: 
a battery housing section (fig. 4, element 2b) that houses a battery (15); 
a head placement section (3) where a printing head (40) that performs printing on the medium is placed; and 
a movement measurement section (18, [0091] ) that measures the movement of the printing apparatus relative to the medium, 
wherein the battery housing section (2b), the head placement section( 3), and the movement measurement section (18) are arranged in an order of the battery housing section, the head placement section, and the movement measurement section (fig. 4, the specific order is not defined by the claim language).  
5.  The printing apparatus according to claim 1, further comprising: 
a first enclosure (2b) provided with the battery housing section; 
a second enclosure (3) provided with a cartridge loading section into which an ink cartridge (40) is detachably loaded; and 
a connection mechanism (fig. 4, element 3a, [0036] ) that pivotably couples the first enclosure to the second enclosure in such a way that the first enclosure blocks and unblocks the cartridge loading section (fig. 9, [0037], [0077] ), 
wherein when the first enclosure is located in a blocking position (fig. 8) where the first enclosure blocks the cartridge loading section, a first connection distance between the connection mechanism (3a) and the battery housing section (2a) is shorter than a second connection distance between the connection mechanism (3a) and the movement measurement section (18, the connection mechanism 3a is immediately below the battery housing section 2a) in a first direction in which the battery housing section, the head placement section, and the movement measurement section are arranged (figs. 4 and 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. as applied above and further in view of U.S. 20090032560 A1 to Strandberg et al.
Osanai et al. does not disclose a strap.
Standberg et al. discloses a strap hole to which a strap is attached (fig. 13, element 546).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a strap on the top of the casing of the printer of Osanai et al., as suggested by Standberg et al., for the purpose of securing the printing device to an operator’s hand to prevent dropping of the printing device. 
The combination discloses the arrangement of claims 4 and 7 since the claims fail to specify the order of arrangement of the sections and strap hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896